Case 18-69019-lrc      Doc 161     Filed 06/30/21 Entered 06/30/21 15:46:29            Desc Main
                                   Document     Page 1 of 6



                     .IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                    :
                                          :                 CHAPTER 7
MARVELAY, LLC,                            :
                                          :                 CASE NO. 18-69019-LRC
            Debtor.                       :
                                          :
__________________________________________:

                  STATUS REPORT ON ADVERSARY PROCEEDINGS
                    PENDING IN DEBTOR’S BANKRUPTCY CASE

         COMES NOW, Martha A. Miller (“Trustee”), in her capacity as the Chapter 7 Trustee

for the bankruptcy estate of Marvelay, LLC (“Debtor” or “Marvelay”), by and through counsel,

and files this Status Report on Adversary Proceedings Pending in Debtor’s Bankruptcy Case,

showing the Court as follows:

                                        BACKGROUND

         1.    In November 2020, Trustee filed Adversary Proceeding No. 20-6252 (the “Insider

Litigation”) in the Debtor’s above-captioned bankruptcy case (the “Bankruptcy Case”), wherein,

inter alia, Trustee seeks to avoid and recover certain transfers from the individuals and entities

named as defendants therein, certain of which Trustee asserts are insiders of the Debtor.

         2.    Also in November 2020, Trustee filed 51 additional adversary proceedings

seeking, inter alia, to avoid and recover certain payments made by Debtor in the ninety days,

two years, and four years preceding the filing of the Bankruptcy Case to the defendants in those

adversary proceedings. Thereafter, the Trustee filed amended complaints in each of the 51

adversary proceedings to add, in most cases, additional payments made by the Debtor to the

defendants that the Trustee seeks to avoid. (The Insider Litigation and the 51 additional

adversary proceedings are collectively referred to herein as the “Adversary Proceedings.”)
Case 18-69019-lrc            Doc 161       Filed 06/30/21 Entered 06/30/21 15:46:29                     Desc Main
                                           Document     Page 2 of 6



           3.       On April 29 and June 1, 2021, the Court entered Orders with respect to 29 of the

Adversary Proceedings (the “Rule 26(f) Orders”; Dkt. Nos. 147, 157). In the Rule 26(f) Orders,

the Court found that the application of BLR 7016-1 to those adversary proceedings was modified

as follows: (i) the motion requesting the Rule 26(f) Orders constituted the initial Rule 26(f)

written report for each of the adversary proceedings; (ii) the parties to the adversary proceedings

were relieved of any requirement to file any additional report in any of the adversary proceedings

under BLR 7016-1(a)(2); and (iii) the parties were required to file, on or before June 30, 2021,

proposed consolidated scheduling orders in the adversary proceedings that provided a deadline

for discovery and a deadline for submitting pre-trial orders. Id.

                                               STATUS REPORT

           4.       The Trustee now files this Status Report to provide the Court and interested

parties with a status update on the Adversary Proceedings and the progress made in the

prosecution of same.

           5.       Specifically, the Trustee reports as follows:

                    a.       Trustee has obtained approval from the Bankruptcy Court of settlement

agreements in the following four Adversary Proceedings: (i) Sky Adventures, Inc., Adv. No. 20-

6228; (ii) Rohr Balloons, LLC, Adv. No. 20-6225; (iii) Balloons Over Virginia, Inc., Adv. No.

20-6205; and (iv) Frank J. Riehl d/b/a ABC Balloon Safari Adventures, Adv. No. 20-6214. If

paid, the Debtor’s estate will receive $33,000 from these settlement agreements;

                    b.       Trustee has settled,1 subject to approval by the Court, an additional 24

Adversary Proceedings and one unfiled claim subject to a tolling agreement, which, if approved

and paid, will result in the Debtor’s estate receiving approximately $300,000;



1
    The parties are in the process of documenting the settlements and preparing pleadings to approve same.

                                                           2
Case 18-69019-lrc       Doc 161     Filed 06/30/21 Entered 06/30/21 15:46:29             Desc Main
                                    Document     Page 3 of 6



               c.      Trustee has requested and obtained Entries of Default by the Clerk in the

following six Adversary Proceedings: (i) Aerogelic Ballooning, L.L.C., Adv. No. 20-6211; (ii)

Arkansas Air Sports, Inc., Adv. No. 20-6208; (iii) In Flight Balloon Adventures, LLC, Adv. No.

20-6218; (iv) Up & Down Enterprises, Ltd. d/b/a Balloons Unlimited, Adv. No. 20-6206; (v)

Skydivers Guild, Inc., Adv. No. 20-6249; and (vi) Southern Minnesota Skydiving, LLC, Adv.

No. 20-6248;

               d.      Trustee is involved in settlement negotiations with respect to several of the

remaining Adversary Proceedings. Trustee anticipates the filing of settlement pleadings or

alternatively, if not settled, scheduling orders or other pleadings that address these proceedings in

the next 60 to 90 days; and

               e.      With respect to the remaining Adversary Proceedings, as well as those

Adversary Proceedings in default, Trustee anticipates filing moving papers to further prosecute

said cases, including, but not limited to, seeking additional Entries of Default if applicable, in the

next 60 to 90 days.

       Respectfully submitted, this 30th day of June, 2021.

                                                      LAMBERTH, CIFELLI, ELLIS
                                                      & NASON, P.A.
                                                      Counsel for Trustee

                                                      By:    /s/ Gregory D. Ellis
                                                      Gregory D. Ellis
                                                      Georgia Bar No. 245310
                                                      gellis@lcenlaw.com
6000 Lake Forrest Drive, N.W., Ste. 435
Atlanta, GA 30328
(404) 262-7373




                                                  3
Case 18-69019-lrc   Doc 161      Filed 06/30/21 Entered 06/30/21 15:46:29     Desc Main
                                 Document     Page 4 of 6



                                                PORTNOY, GARNER & NAIL, LLC
                                                Special Counsel for Trustee

                                                By:     /s/ Garrett A. Nail
                                                Garrett A. Nail
                                                Georgia Bar No. 997924
                                                gnail@pgnlaw.com
3350 Riverwood Pkwy, Suite 460
Atlanta 30339
(404) 688-8800




                                            4
Case 18-69019-lrc      Doc 161     Filed 06/30/21 Entered 06/30/21 15:46:29              Desc Main
                                   Document     Page 5 of 6



                                 CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Status Report on
Adversary Proceedings Pending in Debtor’s Bankruptcy Case using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an accompanying
link to this document to the following parties who have appeared in this case under the
Bankruptcy Court’s Electronic Case Filing program:

   Jonathan A Akins                                    Leon S. Jones
   jakins@swfllp.com                                   ljones@joneswalden.com
                                                       jwdistribution@joneswalden.com
   John A. Christy                                     cparker@joneswalden.com
   jchristy@swfllp.com                                 cmccord@joneswalden.com
   amcrae@swfllp.com                                   lpineyro@joneswalden.com
                                                       arich@joneswalden.com
   John F. Connolly                                    ewooden@joneswalden.com
   jconnolly@fcwlawfirm.com
   supportstaff@fcwlawfirm.com                         Jacquelyn L. Kneidel
                                                       jkneidel@law.ga.gov
   Ian M. Falcone
   legalassistant@falconefirm.com                      Office of the United States Trustee
                                                       ustpregion21.at.ecf@usdoj.gov
   Will B. Geer
   wgeer@wiggamgeer.com                                Michael D. Robl
   willgeer@ecf.courtdrive.com                         michael@roblgroup.com
   2836@notices.nextchapterbk.com                      lelena@roblgroup.com
   4233204420@filings.docketbird.com                   shannon@roblgroup.com
   bkparalegal@wiggamgeer.com
                                                       William A. Rountree
   Glenn E. Glover                                     wrountree@rlklawfirm.com
   gglover@bradley.com                                 swenger@rlklawfirm.com
   kpbarnes@bradley.com                                yalamin@rlklawfirm.com
                                                       6717577420@filings.docketbird.com
   Whitney W. Groff                                    R71213@notify.bestcase.com
   wgroff@law.ga.gov                                   csmith@rlklawfirm.com
                                                       ablanco@rlklawfirm.com
   Brian P. Hall                                       bwenger@rlklawfirm.com
   bhall@sgrlaw.com
   sgr.notifications@gmail.com                         Theodore N. Stapleton
                                                       tstaple@tstaple.com
   Collin D. Hatcher
   chatcher@kingyaklin.com                             James Alton Young
   omoneva@kingyaklin.com                              jyoung@jamesyounglaw.com
                                                       sarai@jamesyounglaw.com
   Michael F. Holbein
   mholbein@sgrlaw.com


                                                 5
Case 18-69019-lrc   Doc 161   Filed 06/30/21 Entered 06/30/21 15:46:29   Desc Main
                              Document     Page 6 of 6




      Dated: June 30, 2021                   /s/ Gregory D. Ellis
                                            Gregory D. Ellis
                                            Georgia Bar No. 245310
                                            gellis@lcenlaw.com
